      Case 4:19-cv-00094-RH-GRJ Document 86 Filed 12/02/19 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                            Tallahassee Division


WILLIAM DEMLER, individually and
on behalf of a Class of persons similarly situated,

      Plaintiffs,

v.                                              Case No. 4:19-cv-00094-RH

MARK S. INCH, in his
official capacity as Secretary of the
Florida Department Corrections,

    Defendant.
____________________________________

PLAINTIFF’S REPLY TO DEFENDANT MARK S. INCH’S RESPONSE IN
  OPPOSITION TO PLAINTIFF’S MOTION TO ALTER OR AMEND
         ORDER DENYING CLASS CERTIFICATION AND
               DENYING SUMMARY JUDGMENT

      Plaintiff, pursuant to this Court’s Order, ECF No. 79, hereby files this Reply

in support of his Motion to Alter or Amend Order Denying Class Certification and

Denying Summary Judgment, ECF No. 71 (“Motion”), in order to respond to new

facts and argument raised in Defendant’s Response in opposition to Plaintiff’s

Motion, ECF No. 76 (“Response”).

                                 INTRODUCTION

      Before addressing Defendant’s arguments, it is important to note that this

Court denied Plaintiff’s prior attempt at class certification in this matter for one



                                         -1-
     Case 4:19-cv-00094-RH-GRJ Document 86 Filed 12/02/19 Page 2 of 13




reason:   Because the proposed class, as initially defined by Plaintiff, was

comprised of both “inmate[] winners” and “[inmate] losers.” ECF No. 64 at 5.

The “winners” being those incarcerated persons who have already been provided

with credits sufficient to replace as many or more songs than they had obtained

under the Digital Media Player Program; while the “losers,” like Mr. Demler,

being those who have been provided with credits insufficient to replace the number

of songs they had obtained under the Digital Media Player Program. See id.

      In its Response, Defendant simply ignores this issue, and notably does not

dispute that Mr. Demler has now (1) successfully identified exactly how many

persons have been provided with credits insufficient to replace the number of

songs they had obtained; and (2) proposed a revised class definition that

successfully excludes all persons who have been provided with credits sufficient to

replace the number of songs they had obtained, therefore directly addressing the

Court’s sole concern in denying certification.

      While this Court can properly grant Mr. Demler’s Motion on the basis of

Defendant’s failure to reasonably dispute that Mr. Demler’s revised class definition

successfully excludes all persons who have been provided with credits sufficient to

replace the number of songs they had obtained, Mr. Demler will nonetheless

briefly address each of Defendant’s primary arguments below.




                                        -2-
     Case 4:19-cv-00094-RH-GRJ Document 86 Filed 12/02/19 Page 3 of 13




                                   ARGUMENT

      I.     Whether Mr. Demler and the Putative Class Have an Ownership
             Interest in the Songs that the FDOC Took From Them is a
             Common Issue for Class-Wide Determination

      Defendant’s first argument is that the Court must first determine the merits

of Mr. Demler and the putative class’s claims before the class can be certified. See

ECF No. 76 at 4 (“[T]he court must [first] probe behind the pleadings and look at

the merits of Mr. Demler’s claim … [t]his would necessitate an analysis as to

whether Mr. Demler, and any putative class members, have an ownership interest

in the digital music files, and if so, whether the digital music files were taken

without providing just compensation.”).

      However, this position runs contrary to the very function, purpose, and

history behind class action litigation. See Williams v. Chesapeake La., Inc., No.

10-1906, 2013 U.S. Dist. LEXIS 34778, at *23 n.2 (W.D. La. Mar. 11, 2013) (“It

is true that when ruling on a motion to certify class, the court must not consider the

merits of the claim.”) (citations omitted). Whether Mr. Demler and the putative

class members have had their property unconstitutionally taken by Defendant is the

ultimate question asserted by this litigation, and need not be answered at the

certification stage. See id. Although in certain situations, a court may take a “peek

at the merits” of a claim when applying the Rule 23 analysis, “‘this peek [should]

be limited to those aspects of the merits that affect the decisions essential under



                                          -3-
      Case 4:19-cv-00094-RH-GRJ Document 86 Filed 12/02/19 Page 4 of 13




Rule 23.’” Bess v. Ocwen Loan Servicing, LLC, No. C15-5020 BHS, 2019 U.S.

Dist. LEXIS 148952, at *4 (W.D. Wash. June 28, 2019) (quoting Conn. Ret. Plans

& Tr. Funds v. Amgen Inc., 660 F.3d 1170, 1176 (9th Cir. 2011), aff'd, 568 U.S.

455, (2013) (internal citations omitted)).1

       Here, when peeked at, it is apparent that Mr. Demler’s claims are clearly

appropriate for class-wide determination. Defendant’s action in confiscating all

incarcerated persons’ digital music files offers no discretion and has been applied

to Mr. Demler and all members of the putative class uniformly. See Order, ECF

No. 64 at 3 (“The Department announced a policy change requiring inmates to

surrender their media players but allowing the media players to be sent to relatives

or others outside Department facilities.”). The issues raised by Defendant –

whether Mr. Demler and the proposed class members have an ownership interest in

the digital music files, and if so, whether the digital music files were taken without

providing just compensation – are common to Mr. Demler and all members of the

proposed class, and are appropriately addressed in a class-wide manner.




1
  Defendant’s reliance on Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350-51, 131 S. Ct. 2541,
2551-52 (2011) is misplaced. While Wal-Mart does state that a Rule 23 analysis often involves
some overlap with the merits of Plaintiff’s underlying claim (the aforementioned “peek”), it does
not require the Court to make determinations as to the merits of Plaintiff or the putative class’s
claims.

                                               -4-
      Case 4:19-cv-00094-RH-GRJ Document 86 Filed 12/02/19 Page 5 of 13




      II.    Application of the “TERMS” Does Not Defeat Typicality and the
             Fact that Certain Class Members Have Filed Lawsuits Regarding
             the Same Underlying Conduct Does not Make Mr. Demler’s
             Claims Atypical

      Defendant argues that Mr. Demler’s “[c]laims and defenses as to application

of the [Access Corrections Media Program Terms of Sale for Permanent

Downloads (“TERMS”)] is not [t]ypical of the Class.”             ECF No. 76 at 5.

Essentially, Defendant first argues that the determination of whether the TERMS

apply to the Defendant’s decision to confiscate all FDOC inmates’ digital media

files is a “critical component” in determining “whether the digital music files are

property protected by the Fifth Amendment.” Id. at 6. Defendant then argues that

because some of the proposed class members have filed near-identical litigation in

which they may have “acknowledged receipt of the TERMS,” or “acknowledge[d]

application of the TERMS,” – while Mr. Demler has “disputed the applicability of

the TERMS,” – that Mr. Demler’s “claims and defenses” are not typical of the

claims or defenses of the class. Id. at 6-8.

      Defendant’s argument fails for several reasons. First, neither Mr. Demler

nor the other plaintiffs base their constitutional claims on the TERMS. Indeed,

even a cursory analysis of the legal claims brought by the other incarcerated

plaintiffs demonstrates that typicality is in fact supported by the existence of these

near-identical legal claims.    While Defendant states without support that Mr.

Rodriguez and Mr. Funk have “polarizing legal theories” when compared to Mr.

                                          -5-
      Case 4:19-cv-00094-RH-GRJ Document 86 Filed 12/02/19 Page 6 of 13




Demler’s, a closer inspection reveals that the opposite is actually the case.2            While

Mr. Rodriguez and Mr. Funk do use the TERMS to support one of their nine

counts—specifically, their breach of contract count against Keefe (Access) – this

count has nothing to do with Mr. Rodriguez and Mr. Funk’s two claims against the

Defendant, which are near verbatim recitals of Mr. Demler’s claims. As such, if

anything, Mr. Rodriguez and Mr. Funk’s Second Amended Complaint suggests

that their legal theories with respect to the Defendant are identical, not

“polarizing,” and certainly pose no bar to certification. ECF No. 76 at 8.

       Regardless of how these incarcerated plaintiffs phrase the applicability of

the TERMS, the specific conduct complained of – the FDOC’s action in

confiscating all prisoners’ digital music files – is identical between them, and it is

well-settled that commonality and typicality are established when a plaintiff

demonstrates that class members allege claims stemming from uniform conduct

and under a common core of facts, even when slightly different legal theories may

be present. See Friedman v. Cal State Emples. Ass’n, 2000 U.S. Dist. LEXIS

7049, at *10 (E.D. Cal. 2000) (“Commonality is satisfied when there are

underlying facts … common throughout the class even if the common facts support


2
  Defendant also raises distinctions in legal theories raised by pro se plaintiffs Joshua Whitaker
and George Mendoza. While Defendant notes that they “use the TERMS as a basis for their
claims,” it is difficult, if not impossible to ascertain to what extent these plaintiffs may have
differing legal theories than Mr. Demler with respect to the applicability of the Terms, and
Defendant provides no support for its bare assertion that they rely on them to any degree.
Nonetheless, as stated above, such differences would not operate to defeat certification.

                                               -6-
      Case 4:19-cv-00094-RH-GRJ Document 86 Filed 12/02/19 Page 7 of 13




different legal theories”); Moreno v. Autozone, Inc., 251 F.R.D. 417, 421 (N.D.

Cal. 2008) (“Plaintiffs may demonstrate commonality by showing that class

members .. share a common core of facts [even if they] base their claims for relief

on different legal theories.”); Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019-20

(9th Cir. 1998) (holding that commonality is satisfied where class members’ claims

“stem from the same source,” even though they “may possess different avenues of

redress.”).3

       Moreover, as demonstrated by Defendant’s previously denied Motion for

Summary Judgment, any application of the TERMS to this matter is relevant only

as a defense by Defendant to Mr. Demler’s claims. See ECF No. 55 at 28-34

(“DOC is Entitled to Summary Judgment Based Upon the Terms of the Digital

Music Player Program”). It is axiomatic, however, that the availability of certain

defenses against members of a proposed class does not render a class

representative’s claim atypical. See, e.g., Ketchum v. Sonoco, Inc., 217 F.R.D.

354, 357-58 (E.D. Pa. 2003) (“[W]here the representative plaintiff and the other

members of the class share an interest in prevailing on similar legal claims … the

availability of certain defenses against a class representative may not render his or

3
  In a footnote, Defendant re-asserts its summary judgment argument that the TERMS are
binding on Mr. Demler and the putative class. See ECF 76 at 6, n. 2. In so doing, Defendant
asserts that Mr. Demler “predicate[s] the entirety of his claims on an alleged agency relationship
between Keefe and DOC,” and that Mr. Demler seeks to “make Keefe’s acts/conduct pursuant to
the Program binding upon DOC.” Id. This is a mischaracterization of Mr. Demler’s claims. Mr.
Demler’s Takings and Due Process claims are not based on any form of reliance, regardless of
the author of the representations referenced in the Complaint.

                                               -7-
     Case 4:19-cv-00094-RH-GRJ Document 86 Filed 12/02/19 Page 8 of 13




her claims atypical.”); Bower v. Bunker Hill Co., 114 F.R.D. 587, 594 (E.D. Wash.

1986) (“Rule 23(a) does not indicate that possible defenses to an action are to be

considered when determining the appropriateness of class certification.”).

      III.   Mr. Demler’s Factual Circumstances Regarding the Deprivation
             of his Songs are Typical of the Putative Class’s and Present
             Common Questions of Law and Fact

      Defendant next asserts that certain factual differences between putative class

members operate to defeat certification, namely, that (1) some inmates purchased a

4 GB digital media players, while others purchased a 8 GB digital media player;

and (2) there are variances with respect to the current location of the songs that are

no longer available to Mr. Demler and the putative class. See ECF No. 76 at 8-9,

13-14. These arguments do not defeat certification.

      First, Mr. Demler notes that his claims in this matter do not involve

Defendant’s decision to confiscate Mr. Demler’s or any inmate’s digital media

player, and instead only involve the confiscation of digital media files without just

compensation. See Complaint, ECF No. 1. As such, Defendant’s argument that

the proposed class cannot be certified because some inmates purchased an 8 GB

player while others purchased a 4 GB player is entirely without merit. See ECF

No. 76 at 9-10.

      More importantly, Mr. Demler’s claims rest on the fact that Defendant’s

actions resulted in the permanent deprivation of Mr. Demler and the putative



                                         -8-
      Case 4:19-cv-00094-RH-GRJ Document 86 Filed 12/02/19 Page 9 of 13




class’s access to the songs while incarcerated. The singular question presented to

the Court is whether that deprivation establishes the constitutional violations

asserted in the Complaint. It is undisputed that every single incarcerated program

participant suffered from this deprivation, and it therefore makes no difference for

class certification purposes where the songs that are no longer accessible to Mr.

Demler and the putative class are currently located. See ECF No. 55 at 5 (wherein

DOC implicitly acknowledges as an undisputed fact that Mr. Demler and the

putative class were not provided with the option to keep, while incarcerated, the

songs purchased through the Digital Media Player Program or transfer the songs to

the Multimedia Tablet Program). As such, there are no factual differences between

Mr. Demler and any other member of the putative class with respect to the only

fact that matters for the question presented – that the Defendant instituted a policy

that deprives Mr. Demler and the proposed class of access to the songs they

purchased through the Digital Media Player Program while incarcerated, and

whether that deprivation rises to level of the constitutional violations asserted.

      Moreover, to the extent that it may be relevant, the record at this point

contains little information as to what happened to the putative class member’s

songs. Even if it did, these factual differences are not relevant to the claims or the

question presented, and therefore are not a bar to certification. See e.g., Veal v.

Crown Auto Dealerships, Inc., 236 F.R.D. 572, 577 (M.D. Fla. 2006) (“‘factual



                                          -9-
      Case 4:19-cv-00094-RH-GRJ Document 86 Filed 12/02/19 Page 10 of 13




differences among the claims of the putative class members do not defeat

certification.’”) (quoting Cooper v. S. Co., 390 F.3d 695, 714 (11th Cir. 2004),

abrogated on other grounds by Ash v. Tyson Foods, Inc., 546 U.S. 454, 126 S. Ct.

1195, 163 L. Ed. 2d 1053 (2006)); Randolph v. J.M. Smucker Co., 303 F.R.D. 679,

693 (S.D. Fla. 2014) (citations omitted); Hoffer v. Jones, 323 F.R.D. 694, 698

(N.D. Fla. 2017) (citations omitted). 4

       III.    The Court Has the Power and Authority to Avoid the Potential
               Windfall Defendant Asserts Will Result if the Class is Certified

       Finally, Defendant argues that because Mr. Demler is seeking the restoration

of the songs that were taken from him and the putative class, if Mr. Demler

prevails, certain inmates could receive a “windfall,” because Mr. Demler and other

prevailing class members have already been provided with credits sufficient to

replace 75 songs, and could therefore ostensibly receive duplicate credits for those

75 songs. See ECF No. 76 at 19.

       However, “‘district courts whose equity powers have been properly invoked

indeed have discretion in fashioning injunctive relief.’” Cooper v. United States


4
  In the Court’s Order, it notes that some of Mr. Demler’s music was stored only on the Reorder
Manager, and, as a result, it is “gone—not available to Mr. Demler or anyone else.” ECF No. 64
at 8. As a point of clarification, Mr. Demler notes that it is still currently unknown whether all of
his music is currently stored on his media player, or whether some of his songs are only on the
Reorder Manager. Although Mr. Demler’s initial Motion for Class Certification noted that
“[p]ursuant to the Confiscation Policy, the FDOC then cut off Mr. Demler’s access to the files in
his cloud-based library in October 2017,” Mr. Demler did not intend to suggest that he had songs
stored only in the Reorder Manager, but instead made that statement to explain the timeline of
Defendant’s implementation of the confiscation policy being challenged.

                                               -10-
      Case 4:19-cv-00094-RH-GRJ Document 86 Filed 12/02/19 Page 11 of 13




Postal Serv., 245 F.R.D. 60, 64 (D. Conn. 2007) (quoting U.S. v. Oakland

Cannabis Buyers' Co-op., 532 U.S. 483, 495, (2001)) (citing Forschner Group,

Inc. v. Arrow Trading Co., Inc., 124 F.3d 402, 406 (2d Cir. 1997) ("A district court

has a wide range of discretion in framing an injunction in terms it deems

reasonable to prevent wrongful conduct.”).

       As such, the Court has broad discretion to fashion any injunctive relief to

avoid any “windfall,” if it chooses, and there are a multitude of ways for the Court

to do so. See id. For example, the Court could order the restoration of all of the

taken songs and give the Defendant the option to elect not to restore 75 of the

songs that were taken,5 or permit Defendant the option of requiring that the

putative class members delete 75 songs once restored, or reduce the number of

song credits provided by 75, or permit Defendant to rescind the credits provided

prior to final judgment. Courts routinely exercise this discretion to address issues

like this, and it will not be difficult for the Court to address this issue to the extent

the Court feels as though this purported windfall is unjust or inequitable.6

       Certificate of Word Limit. Pursuant to N.D. Fla. Local Rule 7.1(F), this

motion contains 2,740 words.


5
  In the event that additional credits are provided or other factual changes render it appropriate,
the number of songs can be modified to reflect those changes.
6
  The Court may determine that the “windfall” is not a windfall at all, but rather, serves to better
restore the equities, given that Mr. Demler and the putative class have been deprived of songs
that they lawfully purchased for a significant amount of time.

                                               -11-
    Case 4:19-cv-00094-RH-GRJ Document 86 Filed 12/02/19 Page 12 of 13




                                   Respectfully submitted,

                                   Dante P. Trevisani, Esq.
                                   Fla. Bar No. 72912
                                   DTrevisani@FloridaJusticeInstitute.org
                                   Ray Taseff, Esq.
                                   Fla. Bar No. 352500
                                   RTaseff@FloridaJusticeInstitute.org

                                   FLORIDA JUSTICE INSTITUTE, INC.
                                   3750 Miami Tower
                                   100 S.E. Second Street
                                   Miami, Florida 33131
                                   Tel: 305.358.2081
                                   Fax: 305.358.0910

                                   Shawn A. Heller, Esq.
                                   Florida Bar No. 46346
                                   shawn@sjlawcollective.com
                                   Joshua A. Glickman, Esq.
                                   Florida Bar No. 43994
                                   josh@sjlcollective.com

                                   Social Justice Law Collective, PL
                                   974 Howard Avenue
                                   Dunedin, Florida 34698
                                   Tel: 202-709-5744

                                   Attorneys for the Plaintiff

                                   By:     s/Shawn A. Heller
                                           Shawn A. Heller, Esq.



                       CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that I electronically filed today, December 2, 2019,

the foregoing with the Clerk of the Court using the CM/ECF system, which will

                                    -12-
     Case 4:19-cv-00094-RH-GRJ Document 86 Filed 12/02/19 Page 13 of 13




send notification of such filing to all persons registered to receive electronic

notifications for this case, including all opposing counsel.


                                        By:     s/Shawn A. Heller___
                                                Shawn A. Heller, Esq.




                                         -13-
